905 F.2d 1530Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank LEVINER, Plaintiff-Appellant,v.BENSON PUBLISHING COMPANY;  William J. Gaither;  GaryMcSpadden, Defendants-Appellees,andthe CATHEDRAL QUARTET, a professional association;  DavidHuntsinger;  Brent Rowan;  Mike Bricnardello;Eddie Bayers;  Farrell Norris;  BruceWatkins;  John Slick, Defendants,v.ACUFF-ROSE MUSIC, INC., Third-Party Defendant-Appellee.
No. 89-2797.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1990.Decided May 21, 1990.

Appeal from the United States District Court for the District of South Carolina, at Florence.  C. Weston Houck, District Judge.  (C/A No. 88-3398-4-2)
Frank Leviner, appellant pro se.
Saunders McKenzie Bridges, Bridges & Orr, Brown N. Johnson, Florence, S.C., Joseph Michael Killeen, Rogers & Killeen, Alexandria, Va., for appellees.
D.S.C.
AFFIRMED.
Before CHAPMAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Frank Leviner appeals from the district court's order which granted summary judgment to defendants in his action for copyright infringement of a song.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Leviner v. Benson Publishing Co., C/A No. 88-3398-4-2 (D.S.C. Sept. 8, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.